        Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       : CRIMINAL ACTION
                                               :
                     v.                        : NO. 16-355
                                               :
LEROY FRAZIER                                  :


                                     MEMORANDUM

KEARNEY, J.                                                                  November 17, 2020

       Sentencing judges must carefully apply factors set by Congress in delivering a sentence

tailored to the conviction and sentencing policy. We expect the convicted person to serve the

full sentence. But we now face a COVID-19 pandemic. Incarcerated persons in close physical

proximity viewing themselves as particularly vulnerable to COVID-19 may ask the Bureau of

Prisons to modify our criminal sentence through home confinement or compassionate release. If

the Bureau denies the request, the incarcerated person may ask his sentencing judge to modify

the sentence. To do so, we must find, among other things, extraordinary and compelling reasons

for compassionate release and the incarcerated person will not present a risk to the safety of the

community upon release. We today study an incarcerated man’s request for compassionate

release or home confinement filed approximately six months before finishing a seventy-two-

month sentence for possessing a gun following an extensive criminal history. He argues risk to

his health while incarcerated at FCI-McKean in this COVID-19 era is an extraordinary and

compelling reason to release him because of the removal of his spleen and part of a lung almost

ten years ago. He presents no personal medical issues or multiple COVID cases in his facility.

He may be at risk for COVID-19 like many incarcerated persons in close proximity by necessity,

but he offers no evidence of being at greater risk of harm due to his medical condition. His
        Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 2 of 15




extensive criminal history, including this conviction while on parole, also presents an

unacceptable risk to the safety of the community if released before serving his full sentence. We

deny his motion for home confinement or compassionate release.

I.     Facts

       The Commonwealth of Pennsylvania arrested, charged, and convicted Leroy Frazier of

several crimes involving narcotics and guns beginning in his teenage years. The felony

convictions preclude him from possessing a gun.

       Someone shot then-twenty-two-year-old Leroy Frazier in his abdomen in January 2011,

damaging several of his internal organs. Mr. Frazier immediately underwent surgery, and doctors

removed his spleen and part of his left lung. Doctors also required a stent for about a year and a

half after his surgery due to the kidney damage. Released from state prison in December 2014,

the Commonwealth continued supervising him on parole scheduled to end in October 2018. In

August 2015, a car accident injured his back. 1

       On March 3, 2016, Philadelphia narcotics officers arrested parolee Mr. Frazier for

cocaine possession and possessing a gun as a convicted felon. On April 19, 2017, our jury found

Mr. Frazier guilty of unlawfully possessing a gun. 2 The Sentencing Commission recommended

151 to 188 months in custody, but Congress precluded us from sentencing Mr. Frazier for longer
                                                                            3
than 120 months in custody for the convicted felon in possession offense.       On August 14, 2017,

we varied downward from the 120-month recommended sentence and instead sentenced Mr.

Frazier to seventy-two months in custody with credit for time served followed by three years of

supervised release. 4

       The Bureau of Prisons is presently holding Mr. Frazier in Federal Correctional Institution

– McKean (“FCI McKean”). Taking into account credit for time served, Mr. Frazier has served



                                                  2
        Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 3 of 15




approximately sixty-four months, or 88.89%, of his sentence. 5 His release date is set for

April 13, 2021, but he is subject to an outstanding detainer from the Pennsylvania Board of

Probation and Parole. 6 Mr. Frazier has not committed a disciplinary infraction and has

participated in several educational and vocational programs while incarcerated. 7

       A.      Mr. Frazier’s present health condition.

       Mr. Frazier’s medical records confirm he is generally a healthy thirty-two-year-old. His

medical records confirm he struggles with epilepsy and chronic lower back pain. 8 He has not

complained of or sought treatment for complications while incarcerated arising from his spleen

removal, his lung removal, his kidney damage, or epilepsy. He takes Amitriptyline for lower

back pain.

       B.      Mr. Frazier’s plan if granted compassionate release.

       Mr. Frazier planned to move in with his wife and their two children at their Baltimore

home upon compassionate release. He claimed his wife would support him financially and add

him to her medical plan until Mr. Frazier found employment.

       C.      COVID-19 affecting incarcerated persons.

       Mr. Frazier details his understanding of the medical view on “coronavirus disease 2019,”

known as COVID-19. As we understand today from our own review, COVID-19 is a respiratory

disease spreading mainly through respiratory droplets produced when an infectious person, even

those who are asymptomatic, talks, coughs, or sneezes. 9 The disease is also spread through

airborne transmission. 10 “Spread is more likely when people are in close contact with one

another (within about 6 feet).” 11

       COVID-19 poses a serious global public health risk. As of November 17, 2020, the

Centers for Disease Control and Prevention reported a total of 10,984,398 cases of COVID-19 in



                                                3
        Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 4 of 15




the United States with 245,470 total deaths caused by the virus. 12 People of any age with the

following conditions are at increased risk of severe illness from COVID-19: cancer; chronic

kidney disease; COPD (chronic obstructive pulmonary disease); immunocompromised state

(weakened immune system) from solid organ transplant; obesity (body mass index [BMI] of 30

kg/m2 or higher); serious heart conditions, such as heart failure, coronary artery disease, or

cardiomyopathies; sickle cell disease; pregnancy; a history of smoking; and Type 2 diabetes

mellitus. 13 People of any age with the following conditions might be at an increased risk for

severe illness from COVID-19: asthma (moderate-to-severe); cerebrovascular disease (affects

blood vessels and blood supply to the brain); cystic fibrosis; hypertension or high blood pressure;

immunocompromised state (weakened immune system) from blood or bone marrow transplant,

immune deficiencies, HIV, use of corticosteroids, or use of other immune weakening medicines;

neurologic conditions, such as dementia; liver disease; pregnancy; pulmonary fibrosis (having

damaged or scarred lung tissues); neurologic conditions (like dementia); liver disease; a body

mass index greater than 25 kg/m2; pulmonary fibrosis; Thalassemia (a type of blood disorder);

and Type 1 diabetes mellitus. 14

       Mindful correctional facilities face unique challenges in controlling the transmission of

COVID-19, the Centers for Disease Control has issued guidance to prisons and correctional

facilities to help them prevent the spread of COVID-19. 15 Following this guidance, the Bureau

of Prisons adopted aggressive safety measures, assuring “maintaining safety and security of [its]

institutions is [its] highest priority.” 16 These measures confirm limited infection at FCI McKean

where Mr. Frazier is incarcerated. As of November 17, 2020, FCI McKean reports it tested 291

of its 841 inmates for coronavirus and only seven tests have been positive throughout the entire

crisis. 17 There is only one active case to our knowledge in the entire facility. 18 No staff member



                                                 4
        Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 5 of 15




of FCI McKean has ever tested positive for COVID-19, and we are not aware of a death from

COVID-19 linked to FCI McKean. 19

       D.     Mr. Frazier exhausted internal remedies.

       Mr. Frazier exhausted his administrative remedies. 20 Mr. Frazier requested relief with his

Unit Counselor on May 14, 2020. 21 The Unit Counselor denied his request a week later citing

the Pennsylvania detainer and Mr. Frazier’s high recidivism risk level. 22 Without delay,

Mr. Frazier appealed the denial to Warden Bradley M. Tate. 23 The warden denied his appeal on

June 9, 2020. 24 Mr. Frazier filed an appeal with the Administrative Remedy Coordinator

Northeast Regional Office. 25 On August 11, 2020, the Administrative Remedy Coordinator

Northeast Regional Office informed Mr. Frazier they received his appeal on June 22, 2020 and

they would respond by July 22, 2020. 26 Mr. Frazier moved for relief on September 21, 2020,

two months after the July 22, 2020 response deadline, and Mr. Frazier had not received a

response from the Administrative Remedy Coordinator regarding his appeal.

II.    Analysis

       We construe Mr. Frazier’s pro se motion as seeking home confinement under the CARES

Act and for compassionate release under First Step Act, 18 U.S.C. § 3582(c)(1)(A). We deny his

motion for home confinement under the CARES Act because we lack the authority to transfer

him to home confinement. We deny his motion for compassionate release under the First Step

Act because Mr. Frazier does not present an “extraordinary and compelling reason” for release.

       A.     We cannot transfer Mr. Frazier to home confinement or review the Bureau
              of Prisons’ administrative decision under the CARES Act.

       We deny Mr. Frazier’s request for relief to the extent he seeks early release to home

confinement under the CARES Act. “District Courts considering the CARES Act § 12003 and

the Attorney General’s directive consistently conclude that the determination of which inmates

                                                5
          Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 6 of 15




qualify for home confinement under the CARES Act is with the BOP Director.” 27 The CARES

Act allows the increased use of home confinement by the Bureau of Prisons, and does “not give

courts control over an inmate’s place of incarceration or the BOP’s exercise of its placement

authority.” 28 We deny Mr. Frazier’s motion for release to home confinement under the CARES

Act. 29

          B.     We deny Mr. Frazier’s motion for compassionate release.

          We deny Mr. Frazier’s motion for compassionate release as now available for our

immediate review following his exhausting internal remedies under the First Step Act. 30

          Congress allows us to reduce our sentence through compassionate release if we determine

(1) the incarcerated movant meets administrative exhaustion requirements, (2) “extraordinary

and compelling reasons” warrant a reduction, 31 (3) the reduction is “consistent with any

applicable policy statements issued by the Sentencing Commission”; and, (4) the applicable

sentencing factors under 18 U.S.C. §3553(a) warrant a reduction. 32 The applicable policy

statements issued by the Sentencing Commission urge us to consider whether Mr. Frazier would

be a danger to the community if released. 33

          As there is no dispute Mr. Frazier exhausted his administrative remedies, we assess

whether Mr. Frazier presents an extraordinary and compelling reason for release, whether he

presents a danger to the community, and whether the sentencing factors warrant a reduction.

                 1.     Mr. Frazier does not establish extraordinary and compelling reasons
                        based on his fear of contracting COVID-19 at FCI McKean.

          Mr. Frazier argues he should be released because the 2011 removal of his spleen and a

portion of his lung render him more susceptible to fighting a potential COVID-19 infection. 34

His medical records further reveal he suffers from epilepsy and chronic lower back pain. 35




                                                 6
        Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 7 of 15




       The United States argues Mr. Frazier’s health conditions do not present a basis for release

because neither asplenia nor partial lung removal appears explicitly on the Centers for Disease

Control’s list of conditions increasing a person’s susceptibility to a serious COVID-19

infection. 36 We find the United States’ reading of the Centers for Disease Control’s guidelines

too restrictive.   The Centers for Disease Control’s guidelines state, “[t]he below list of

underlying medical conditions is not exhaustive and only includes conditions with sufficient

evidence to draw conclusions . . . the list may not include every condition that might increase

one’s risk for developing severe illness from COVID-19, such as those for which evidence may

be limited or nonexistent (e.g., rare conditions).” 37 We have seen the list of conditions

continuously evolve since we began receiving compassionate release motions citing COVID-19

risk earlier this year. The Centers for Disease Control’s list includes some broadly defined

conditions including “immune deficiencies” and pulmonary fibrosis, which it defines as “having

damaged or scarred lung tissue.” 38 As scientists consider asplenia a rare immune deficiency 39

and as Mr. Frazier underwent surgery on his lung, we do not read the Centers for Disease

Control’s omission of Mr. Frazier’s specific condition as foreclosing his request for release.

       But Mr. Frazier’s situation still does not present an extraordinary and compelling reason

for his release. We recognize judges reach different results when evaluating whether asplenia, 40

partial lung removal, 41 and/or epilepsy 42 provide a basis for compassionate release during the

COVID-19 pandemic. In some of these cases, judges acknowledged the conditions are serious,

but ultimately denied release based on the risk presented in the individual facility housing the

petitioner. For example, in United States v. Vence-Small, Judge Meyer held, “[i]n light of [the

petitioner’s] splenectomy, diabetes, hypertension, and age, it is undisputed that [the petitioner] is

at a much greater risk than the average person to contract the virus as well as to experience very



                                                 7
        Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 8 of 15




serious or lethal complications” but he denied compassionate release because “[t]here [was] no

evidence yet that COVID-19 has infected any staff or inmates at [the petitioner’s] facility.” 43 He

explained, “[w]hat is missing [from the petition] . . . is evidence that [the petitioner] is presently

at more than a negligible risk of contracting the virus or that she would be significantly safer

from the virus if she were granted home confinement as she proposes.” 44 In United States v.

Dalton, Judge Goodwin denied compassionate release for a petitioner with asplenia and hepatitis

C when the petitioner could cite only one active COVID-19 case at her facility. 45

       Judges also consider whether the petitioner’s conditions remained stable throughout

incarceration and whether the petitioner enjoyed overall good health notwithstanding his or her

conditions. For example, in United States v. Vennes, Judge Magnuson denied compassionate

release where the petitioner suffered from “hypertension, hyperlipidemia, psoriasis, psoriatic

arthritis, rheumatoid arthritis, [and] obesity,” had a pacemaker, and had one of his lungs removed

because the Bureau of Prisons’ doctor determined his conditions were stable. 46

       We are also mindful Mr. Frazier has served almost ninety percent of his sentence. We

commend Mr. Frazier on avoiding disciplinary concerns while incarcerated. The Sentencing

Commission defines extraordinary and compelling reasons to include serving seventy-five

percent of a sentence if the incarcerated person is at least sixty-five years old and experiencing

serious deterioration in physical or mental health due to the aging process. 47 Mr. Frazier is only

thirty-two-years old. He is not experiencing serious deterioration of his physical or mental

health. He does not qualify as presenting extraordinary and compelling reasons under these

considerations. We are not persuaded to reduce our carefully considered sentence (where we

varied from a recommended sentence of 120 months) absent some present medical risk under the

conditions at FCI-McKean.



                                                  8
        Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 9 of 15




       We deny Mr. Frazier’s request for compassionate release given his relatively young age,

his overall good health, FCI McKean’s success at curbing the spread of the virus to date, and the

Commonwealth’s detainer on Mr. Frazier. While we do not intend to minimize the seriousness

of Mr. Frazier’s conditions, his medical records confirm no complications from these conditions

during the more than five years of his incarceration. These records confirm Mr. Frazier is a

relatively healthy thirty-two-year-old man.     While we acknowledge the unique challenges

COVID-19 presents to prisons, “the mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify compassionate

release, especially considering [Bureau of Prisons]’ statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” 48 At FCI McKean, the Bureau of Prisons’

“professional efforts to curtail the virus’s spread” appear to mitigate COVID-19 to date. Only

seven inmates tested positive for COVID-19 in the past several months and currently there is

only one active case at the facility. No staff members have ever tested positive. Mr. Frazier does

not persuade us he “would be significantly safer” 49 if released given the low incidence of

COVID-19 at FCI McKean. Mr. Frazier also has an active detainer from the Commonwealth

and if released from the Bureau of Prisons, could face immediate re-incarceration.

               2.     Mr. Frazier also poses a risk of danger to the community.

       Even if we found Mr. Frazier presents an extraordinary and compelling reason based on

his medical condition, Congress requires we consider whether Mr. Frazier presents “a danger to

the safety of any other person or to the community” before we reduce a carefully considered

sentence. Mr. Frazier fails to show he warrants a sentence reduction.

       The Sentencing Commission’s policy statement, while not binding, nonetheless offers

helpful guidance and provides for granting a sentence reduction only if “[t]he defendant is not a



                                                9
         Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 10 of 15




danger to the safety of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).” 50 Section 3142(g) sets out factors we must consider when deciding whether to

release a defendant pending trial. 51 These factors include: (1) “the nature and circumstances of

the offense charged, including whether the offense is a crime of violence” or “involves a . . .

firearm”; (2) “the weight of the evidence against the person”; (3) “the history and characteristics

of the person”; and (4) “the nature and seriousness of the danger to any person or the community

that would be posed by the person’s release.” 52

         These factors weigh against releasing Mr. Frazier. Mr. Frazier has a long criminal

history spanning fifteen years. The Commonwealth arrested him multiple times for crimes

involving the manufacture and distribution of drugs and the unlawful possession of guns. After

serving time in prison for those crimes, he possessed a gun while on parole. The weight of the

evidence against him led our jury to convict him of unlawfully possessing a firearm as a felon.

We agree with the Bureau of Prisons’ assessment Mr. Frazier’s recidivism risk is too high for us

to order compassionate release notwithstanding his good behavior while incarcerated.

Mr. Frazier’s long criminal history, including criminal conduct while on parole, compels us to

find he presents a danger to his community.

         As we find Mr. Frazier does not present an “extraordinary and compelling” reason for

compassionate release and presents a danger to his community, we need not assess the 18 U.S.C.

§3553 factors.

III.     Conclusion

         We deny Mr. Frazier’s motion for compassionate release without prejudice and we deny

his motion for home confinement with prejudice.


1
    ECF Doc. No. 87; July 24, 2017 Presentence Investigation Report, ¶ 55.

                                                   10
           Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 11 of 15




2
 ECF Doc. No. 73. The United States dismissed a cocaine possession count before trial. ECF
Doc. Nos. 66, 67.
3
    18 U.S.C. § 922(g)(1).
4
    ECF Doc. No. 95.
5
    ECF Doc. No. 134 at 4.
6
    ECF Doc. No. 124, Attachment 2.
7
    ECF Doc. No. 124 at 9; ECF Doc. No. 134.
8
    ECF Doc. No. 134 at 5.
9
    Centers for Disease Control and Prevention, How COVID-19 Spreads,
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
spreads.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fprepare%2Ftransmission.html (last visited Nov. 17, 2020).
10
     Id.
11
    Centers for Disease Control and Prevention, Coronavirus 2019 Basics,
https://www.cdc.gov/coronavirus/2019-ncov/faq.html?CDC_AA_refVal=https%3A%2F%2F
www.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fprepare%2Ffaq.html#Coronavirus-Disease-
2019-Basics (last visited Nov. 17, 2020). Mr. Frazier’s supplement to his motion focuses on the
way COVID-19 attacked the body. He writes, “[t]he infection starts in the lungs because
breathing is the easiest way for the virus to enter the body. Once it infects the lung cells and
begins to destroy them, it travels into the bloodstream. There, it infects endothelial cells, causing
endothelitis.” ECF Doc. No. 133 at 2-3. He then explains how this condition leads to clotting,
which can exacerbate the effects of COVID-19 and make the disease more difficult to treat. Id.
12
  Centers for Disease Control and Prevention, Cases of Coronavirus Disease (COVID-19) in the
U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last visited
Nov. 17, 2020).
13
   Centers for Disease Control and Prevention, People Who Need Extra Precautions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Nov. 16, 2020)
(emphasis added).
14
     Id. (emphasis added).
15
  https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html (last visited Nov. 17, 2020).


                                                 11
           Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 12 of 15




16
  https://www.bop.gov/resources/news/20200319_covid19_update.jsp (last visited Nov. 17,
2020).
17
     See https://www.bop.gov/coronavirus (last visited Nov. 17, 2020).
18
     Id.
19
     Id.
20
     The United States does not dispute Mr. Frazier exhausted his administrative remedies.
21
     ECF Doc. No. 124, Attachment 2.
22
     Id.
23
     ECF Doc. No. 124, Attachment 3.
24
     Id.
25
     ECF Doc. No. 124, Attachment 4.
26
     Id.
27
  United States v. Delacruz, No.17-77, 2020 WL 3405723, at *5 (M.D. Pa. June 19, 2020)
(collecting cases); see also United States v. Cruz, No. 95-204, 2020 WL 1904476, at *4 (M.D.
Pa. Apr. 17, 2020) (“the determination of which inmates qualify for home confinement under the
CARES Act is with the BOP Director.”).
28
  Delacruz, 2020 WL 3405723, at *5; see also United States v. Komoroski, No. 17-156, 2020
WL 3265459, at *10 (M.D. Pa. June 17, 2020) (“the court has no authority to direct the BOP to
place [defendant] in home confinement and the determination of which defendant qualifies for
home confinement under the CARES Act is with the BOP Director”) (collecting cases); United
States v. Mansaray, No. 13-236, 15-526, 2020 WL 3077184, at *3 (E.D. Pa. June 10, 2020)
(“Congress did not provide the Courts with the authority to review the BOP Director’s decision
whether to release inmates into home confinement at an earlier time under the CARES Act”)
(collecting cases).
29
   In Delacruz, Judge Mariani found “an inmate requesting to serve the remainder of his sentence
in home confinement is seeking relief as to how his sentence is executed and the only avenue
which would allow him to proceed in federal court is a petition under 28 U.S.C. § 2241.”
Delacruz, 2020 WL 3405723, at *5 (citing United States v. Donahue, No. 11-33, 2020 WL
3001393, at *5 (M.D. Pa. June 4, 2020); United States v. Serfass, No. 15-39, 2020 WL 1874126,
at *3 (M.D. Pa. Apr. 15, 2020)).
30
   The First Step Act, passed by Congress in December 2018, amended section 3582(c)(1)(A) “to
allow prisoners to directly petition courts for compassionate release, removing the [Bureau of
Prisons’] exclusive ‘gatekeeper’ role.” United States v. Rodriguez, No. 03-271, 2020 WL

                                                 12
          Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 13 of 15




1627331, at *2 (E.D. Pa. Apr. 1, 2020) (footnote omitted). Under the Act, prisoners have “two
direct routes to court: (1) file a motion after fully exhausting administrative appeals of the
[Bureau of Prisons’] decision not to file a motion, or (2) file a motion after ‘the lapse of 30 days
from the receipt . . . of such a request’ by the warden of the defendant's facility, ‘whichever is
earlier.’” Id. at * 3 (citing 18 U.S.C. § 3852(c)(1)(A)).
31
   Application Note 1 to Section 1B1.13 of the United States Sentencing Guidelines outlines
circumstances constituting “extraordinary and compelling reasons”:

         (A)     Medical Condition of the Defendant.—

         (i)     The defendant is suffering from a terminal illness (i.e., a serious and
                 advanced illness with an end of life trajectory). A specific prognosis of life
                 expectancy (i.e., a probability of death within a specific time period) is not
                 required. Examples include metastatic solid-tumor cancer, amyotrophic
                 lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

         (ii)    The defendant is—

                 (I)     suffering from a serious physical or medical condition,

                 (II)    suffering from a serious functional or cognitive impairment, or

                 (III)   experiencing deteriorating physical or mental health because of the
                         aging process, that substantially diminishes the ability of the
                         defendant to provide self-care within the environment of a
                         correctional facility and from which he or she is not expected to
                         recover.

         (B) Age of the defendant.— The defendant (i) is at least 65 years old; (ii) is
             experiencing a serios deterioration in physical or mental health because of the
             aging process; and (3) has served at least 10 years or 75 percent of his or her
             term of imprisonment, whichever is less.

         (C) Family Circumstances.—
               (i) The death or incapacitation of the caregiver of the defendant’s minor
                    child or minor children.
               (ii) The incapacitation of the defendant’s spouse or registered partner
                    when the defendant would be the only available caregiver for the
                    spouse or registered partner.

         (D) Other Reasons.—As determined by the Director of the [Bureau of Prisons], there
             exists in the defendant’s case an extraordinary and compelling reason other than, or
             in combination with, the reasons described in subdivisions (A) through (C).
32
     18 U.S.C. § 3582.
                                                  13
           Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 14 of 15




33
  See, e.g., United States v. Slone, No. 16-400, 2020 WL 3542196, at *8-9 (E.D. Pa. June 30,
2020).
34
     ECF Doc. No. 124 at. 2.
35
     ECF Doc. No. 134 at 5.
36
     Id. at 14-15.
37
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Nov. 16, 2020).
38
     Id.
39
   Jacqueline D. Squire MD, Mandel Sher MD, Asplenia and Hyposplenism:                An
Underrecognized Immune Deficiency, 40 Immunology and Allergy Clinic of North America 471
(2020).
40
   United States v. Jones, No. 12-38, 2020 WL 3871084 (W.D. Pa. July 8, 2020) (denying
petitioner with asplenia’s motion for compassionate release); United States v. Ferrell, No. 16-
259-TWP-MJD01, 2020 WL 3871210 (S.D. Ind. July 8, 2020) (denying compassionate release
where inmate’s “spleen was removed in 2005 due to a gunshot wound, he takes medication for
hypertension, he is prediabetic, and he has a collapsed lung” because while the Court considered
these conditions “serious”, the inmate presented a danger to the community); United States v.
Holroyd, No. 682 WDA 2019, 2020 WL 2735554 (D.D.C. May 26, 2020) (finding defendant’s
asplenia and hypertension did not present ‘extraordinary and compelling reasons’ for reducing
his sentence to time served); United States v. Wiseman, No. 19-99, 2020 WL 2487199 (M.D.
Tenn. May 14, 2020) (holding defendant’s asplenia not a basis to release defendant); United
States v. Arroyo, EP-6-CR-479-PRM-1, 2020 WL 3512964 (W.D. Tex. June 16, 2020) (release
granted near end of sentence based on hereditary spherocytosis, which required defendant’s
spleen be removed at an early age, leaving him immunocompromised).
41
   United States v. Mueller, No. 08-139, 2020 WL 3791548 (E.D. Pa. July 7, 2020) (granting
compassionate release to sixty-four-year old petitioner who had 90% of left lung removed,
suffered from hypertension, and had served twelve years of his sentence); United States v.
Newlin, No. 17-164, 2020 WL 5046952 (N.D. Ind. Aug. 26, 2020) (denying compassionate
release where petitioner had portion of lung removed, heart disease, high blood pressure, and
subcutaneous emphysema).
42
  United States v. Bandrow, No. 17-20077, 2020 WL 4050242 (E.D. Mich. 2020) (granting
compassionate release where petitioner suffered from asthma, epilepsy, and hematuria); United
States v. Vietor, No. No. 6:18-cr-06206, 2020 WL 2833010 (W.D. N.Y. June 1, 2020) (denying
compassionate release motion of epileptic inmate).
43
     United States v. Vence-Small, No. 18-31, 2020 WL 221226, at *2 (D. Conn. May 7, 2020).


                                               14
           Case 2:16-cr-00355-MAK Document 135 Filed 11/17/20 Page 15 of 15




44
     Id.
45
  United States of America v. Dalton, No. 18-245, 2020 WL 6568863 (S.D.W.Va. Nov. 9,
2020).
46
     United States v. Vennes, No. 11-141(1), 2020 WL 3056654 (D. Minn. June 9, 2020).
47
     U.S.S.G. § 1B1.13, Application Note 1(B).
48
     United States v. Raia, 354 F.3d 594, 596 (3d. Cir. 2020).
49
     Vence-Small, 2020 WL 221226, at *2.
50
  U.S. v. Clausen, No. 00-291-2, 2020 WL 4260795, at *8 (E.D. Pa. July 24, 2020) (citing
Rodriguez, 2020 WL 1627331, at *11 (quoting U.S.S.G. § 1B1.13(2))).

51
     Id.
52
     Id. (citing 18 U.S.C. § 3142(g)(1)–(4)).




                                                  15
